Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 02/01/2021.
3.	Claims 1, 3-5, 7-9, 11, 13-14 and 17-19 are currently pending in this Office Action.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Mr. Evan Galss on 03/02/2021.
6.	The application has been amended as follows in view of expediting allowance:
IN THE CLAIMS:
	(1)	Cancel claims 2, 12 and 20.
	(2)	In line 1 of claim 3, the phrase “computer readable medium of claim 2” is changed to -- computer readable medium of claim 1--.  
	(3)	In line 1 of claim 4, the phrase “computer readable medium of claim 2” is changed to -- computer readable medium of claim 3--.  

	(5)	In line 1 of claim 8, the phrase “computer readable medium of claim 2” is changed to -- computer readable medium of claim 1--.  
	(6)	In line 1 of claim 9, the phrase “computer readable medium of claim 2” is changed to -- computer readable medium of claim 1--.  
	(7)	Rewrite claims 1, 7, 11, 13-14, and 17-19 as shown below:
Claim 1.  (Currently Amended) A non-transitory computer readable medium comprising instructions when executed by a processor cause the processor to:
apply a first rule on a plurality of data entries associated with a plurality of entities by:
determining hash values of attributes of a first attribute type of the plurality of data entries using a phonetic algorithm hashing function;
identifying a first subset of data entries that have attributes of the first attribute type with matching hash values;
determining distances between attributes of a second attribute type of the data entries of the first subset using an edit distance measuring function; and
identifying, from the first subset of data entries, a first set of data entries that have attributes of the second attribute type with distances between each other of less than a first threshold;
apply a second rule on the plurality of data entries associated with the plurality of entities by:
identifying a second subset of data entries that have attributes of the first attribute type that exactly match;
determining distances between attributes of a third attribute type of the data entries of the second subset using the edit distance measuring function; and
identifying, from the second subset, a second set of data entries that have attributes of the third attribute type with distances between each other of less than a second threshold;
automatically link the first set of data entries with a single entity, wherein each data entry of the   first set of data entries is linked with only the single entity; and
determine, after linking each data entry, a confidence score for the single entity by comparing corresponding attributes of the first set of data entries.
Claim 7.  (Currently Amended) The non-transitory computer readable medium of claim 1, wherein the instructions further cause the processor to apply the first rule by:
identifying data entries that have attributes of a third attribute type that exactly match;
wherein the instructions cause the processor to identify the first subset of data entries based on the identified data entries that have attributes of the third attribute type that exactly match.
Claim 11.  (Currently Amended) A computer-implemented method comprising:
applying, by a computing device, a first rule, 
determining hash values of attributes of a first attribute type of the plurality of data entries using a phonetic algorithm hashing function;
identifying a first subset of data entries that have attributes of the first attribute type with matching hash values;
determining distances between attributes of a second attribute type of the data entries of the first subset using an edit distance measuring function;
first subset of data entries, a first set of data entries that have attributes of the second attribute type with distances between each other of less than a first threshold; [[;]]
applying, by the computing device, a second rule on the plurality of data entries associated with the plurality of entities by:
identifying a second subset of data entries that have attributes of the first attribute type that exactly match;
determining distances between attributes of a third attribute type of the data entries of the second subset using the edit distance measuring function; and
identifying, from the second subset, a second set of data entries that have attributes of the third attribute type with distances between each other of less than a second threshold;
automatically linking, by the computing device 
determining, by the computing device after linking each data entry, a confidence score for the single entity by comparing corresponding attributes of the first set of data entries.
Claim 13.  (Currently Amended) The method of claim 11 [[12]],
automatically linking, by the computing device, 
Claim 14.  (Currently Amended) The method of claim 13 [[12]], further comprising:
identifying, by the computing device 

Claim 17.  (Currently Amended) The method of claim 11, further comprising:
identifying, by the computing device, data entries that have attributes of a third attribute type that exactly match;
wherein ing the first subset of data entries comprises identifying, by the computing device, the first subset of data entries based on the identified data entries that have attributes of the third attribute type that exactly match.
Claim 18.  (Currently Amended) The method of claim 11, wherein automatically linking the first set of data entries with the single entity comprises:
obtaining, by the computing device 
linking, by the computing device 
Claim 19.  (Currently Amended) A server comprising:
a processor having programmed instructions that when executed cause the processor to:
apply a first rule on a plurality of data entries associated with a plurality of entities to obtain a first set of data entries having a first group of attributes by:
determining hash values of attributes of a first attribute type of the plurality of data entries using a phonetic algorithm hashing function;
identifying a first subset of data entries that have attributes of the first attribute type with matching hash values;
first subset using an edit distance measuring function;
identifying, from the first subset of data entries, a first set of data entries that have attributes of the second attribute type with distances between each other of less than a first threshold; and
apply a second rule on the plurality of data entries associated with the plurality of entities by:
identifying a second subset of data entries that have attributes of the first attribute type that exactly match;
determining distances between attributes of a third attribute type of the data entries of the second subset using the edit distance measuring function; and
identifying, from the second subset, a second set of data entries that have attributes of the third attribute type with distances between each other of less than a second threshold; and
a synthesizer coupled to the processor, the synthesizer configured to:
automatically link the first set of data entries with a single entity, wherein each data entry of the first set of data entries is linked with only the single entity; and
determine, after linking each data entry, a confidence score for the single entity by comparing corresponding attributes of the first set of data entries.

Allowable Subject Matter
7.	Claims 1, 3-5, 7-9, 11, 13-14 and 17-19 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
	The prior art fails to disclose or make obvious a computer-implemented method, a server, or a non-transitory computer readable medium comprising, in addition to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161